Judgment, Supreme Court, Bronx County, of conviction of bribe receiving and related crimes, after trial to the court and a jury, rendered August 6, 1971, unanimously affirmed. Though there was present in court the transcript of an earlier trial, aborted by mistrial, the court and District Attorney both refused, despite defendant-appellant’s plea of indigence, to cause that transcript to be made available to him. We consider this as error but the proof of guilt was so overwhelming as to cause us to disregard it as immaterial and harmless (Code Crim. Pro., § 542; see People v. Peacock, 37 A D 2d 999.) Concur — McGivern, J. P., Markewich, Nunez, Kupferman and Murphy, JJ.